DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 12/14/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-4, 6-16 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/717,041, filed 08/10/2018, is acknowledged.
Response to Arguments
Applicant’s responses and arguments filed 12/14/2021 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the independent claims with new subject matter “displaying a three-dimensional representation of an ablation zone surrounding an ablation target and surrounding a distal portion of the virtual ablation needle, the representation of the ablation zone generated as a result of operating the ablation needle according to the input parameters; and displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the distal portion of the virtual ablation needle, and the ablation target” changing the scope of the claims. Therefore, the examiner is considering new grounds of rejection for clarifying his position with the introduction of new references.
Regarding claim rejections under 35 U.S.C. 103, Applicant argues (on pages 7-9), regarding independent claim 1, that the references of record are not teaching the amended limitations in combination with the limitation of a “surrounding of the active zone presenting the temperature gradient being overlapping on the 3D image” such as “displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone and surrounding the distal portion of the virtual ablation needle, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters”.
In response, the examiner is considering new grounds of rejection to address the new subject matters introduced by the amendments in combination with the other limitations. Therefore the Applicant’s argument is considered as moot since it is directed to new subject matter not previously presented for prosecution. 
Regarding independent claim 14, the Applicant is presenting (on page 9) the same arguments presented for claim 1.
In response, the examiner is presenting the same response for the Applicant’s arguments. Therefore the Applicant’s argument is considered as moot since it is directed to new subject matter not previously presented for prosecution.

Therefore, all the Applicant’s arguments have been fully considered and found moot and the examiner is considering new grounds of rejection with new references to address the introduced new subject matters by the amendments changing the scope of the claims.
Withdrawn Objections/Rejections
The objection of the drawings is withdrawn in view of the petition being granted on 12/22/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16  are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al. (USPN 20160038248 A1; Pub.Date 02/11/2016; Fil.Date 08/10/2015) in view of Onik et al. (USPN 20180028267 A1; Pub.Date 02/01/2018; Fil.Date 02/03/2016) in view of Brannan (USPN 20180008341 A1; Pub.Date 01/11/2018; Fil.Date 07/06/2016) and in view of Ramachandran et al. (USPN 20140206988 A1; Pub.Date 07/24/2014; Fil.Date 08/27/2012) and evidenced by Anand et al. (USPN 20150282786 A1; Pub.Date 10/08/2015; Fil.Date 11/11/2013).
Regarding claim 1, Bharadwaj teaches a planning system and method for surgical treatment including surgical ablation (Title, abstract and [0006], [0063]) with the use of a needle ([0081] “representation of needle 283”) therefore teaching a method of performing an ablation procedure.
Bharadwaj teaches the method comprising: displaying three-dimensional image data of at least one anatomical feature of a patient (abstract “generating a 3D reconstruction” from CT image data from the patient with [0031] “presenting at least one slice of a 3D reconstruction generated from CT image data including a target, presenting a treatment zone marker defining a location and a size of a treatment zone on the presented at least one slice of the 3D reconstruction, presenting a 3D volume derived from the 3D reconstruction, and presenting a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” with Figs. 4-9 for displaying the data and user interface screens);
receiving user input of a target for placing an ablation needle in the at least one anatomical feature of the patient ([0008] system with user interface for clinician wherein [0059] “system presents a clinician with...initial patient selection... entry point and route selection” with [0086] “clinician may activate the save zone button ... and proceeds to setting an entry route to the treatment zone” with step 422 Fig.2; reading on the system receiving the clinician input to set the target and placing the ablation needle on the trajectory in the anatomical feature of the patient); 
determining a position and orientation of the ablation needle based on the user input ([0086] “clinician may activate the save zone button ... and proceeds to setting an entry route to the treatment zone” with step 422 Fig.2; with Fig.2 step 424 for setting the entry route or trajectory of the ablation needle based on the choice of the clinician, with the determination of the position and orientation of the needle as in [0090] “Manipulation or adjustment of the orientation and/or position of the needle 283”); 
displaying an image of a virtual ablation needle in the three-dimensional image data of the at least one anatomical feature of the patient according to the determined position and orientation (Fig.6C needle 283 within the target anatomical region of the patient); 
receiving user input of parameters of operating the ablation needle ([0082] and Fig. 6C clinician may additionally adjust and select other parameters for the operation of the ablation needle such as needle type and delivery power and duration time...); 
and displaying a three-dimensional representation of an ablation zone [...surrounding an ablation target and surrounding a distal portion of the virtual ablation needle, the representation of the ablation zone...] generated as a result of operating the ablation needle according to the input parameters (Fig.6C with the treatment zone 270).
[...and displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the distal portion of the virtual ablation needle, and the ablation target, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters...].
Bharadwaj does not teach specifically the representation of the ablation zone surrounding an ablation target and surrounding a distal portion of the virtual ablation needle, displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the distal portion of the virtual ablation needle, and the ablation target, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters as in claim 1. 
However, Onik teaches within the same field of endeavor of ablation applications and planning (Title and abstract) the display of the ablation zone surrounding an ablation target and surrounding a distal portion of the virtual ablation needle (Fig. 11 with the distal portion of the Therapeutic EMB needle probe being surrounded by the Target Treatment Zone which is also surrounded by the Predicted ablation zone covering the target tissue, with [0118] with “The software displays, via the SHCU video monitor, the previously confirmed and “locked in” Target Treatment Zone, and Predicted Ablation Zone, with the location and configuration of all previously confirmed virtual probes/needles and their calculated insertion points, angular 3D geometry, and insertion depths, which can be updated as needed at time of treatment to reflect any required changes as described above”).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method by Bharadwaj with the representation of the ablation zone surrounding an ablation target and surrounding a distal portion of the virtual ablation needle, since one of ordinary skill in the art would recognize that displaying the planning of an ablation treatment with the distal portion of an ablation needle surrounded by the ablation target which is surrounded by the ablation zone was known in the art as taught by Onik. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brannan and Onik teach imaging guidance with providing thermal information overlaid on the physiological representation of the surgical field. The motivation would have been to ideally provide a planning of the ablation treatment with visual guidance during the treatment, as suggested by Onik ([0118]).
Bharadwaj and Onik do not teach specifically displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the distal portion of the virtual ablation needle, and the ablation target, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters as in claim 1.
However, Brannan teaches within the same field of endeavor imaging the thermal effect of an ablation procedure (Title and abstract) the 3D reconstruction of the active zone HZ and its display in a 3D image with the ablation probe and a 3D representation of a temperature gradient overlapping the 3D image representation of the patient tissue and the ablation zone (Fig. 3 and [0046] “the representation of the active heating zone "HZ" on the display 110 may include color coded temperature gradients that are indicative of differences in potential temperature rise across various locations of the active heating zone generated by the ablation probe 130”, with Fig. 5 and [0054] step 350 “the representation of the active heating zone "HZ" is generated by the processing unit 100 and overlaid on the image of the surgical site "S". In some embodiments, the representation of the active heating zone "HZ" is generated automatically by the processing unit 100 and visualized on the display 110 in real time during an ablation procedure” and [0042] with claim 8 “The representation of the active heating zone "HZ" may be displayed in two dimensions ("2D") or three dimensions ("3D")”) which reads on displaying a three-dimensional representation of a temperature gradient over the heated zone or the zone where temperature is higher than the normal physiological temperature. While Brannan does not specifically teach the surrounding of the ablation zone, the distal portion of the virtual ablation needle, and the ablation target, with the surrounding of the ablation zone presenting the temperature gradient being overlapping on the 3D image, as discussed above Onik teaches the ablation zone, the distal portion of the virtual ablation needle, and the ablation target, as relatively placed within the 3D imaging representation. Additionally, Ramachandran teaches within the same field of endeavor of assessing the temperature and the temperature gradient within or outside an ablation zone (Title, abstract and [0014] “The system is able to determine the portion of the device residing within domains of different temperatures, e.g., inside versus outside the human body, inside versus outside a thermally treated zone (e.g., an ablation zone)”) the display of the temperature and temperature gradient within a patient image ([0004] “A display is coupled to the processor and configured to display temperature and/or temperature gradient information relative to the subject”, with Fig.4 and [0045] step 414 “temperature information is displayed. The transition point and/or the temperature gradient may be displayed for a clinician to improve accuracy, yield, etc. of a procedure”) teaching the display of the temperature gradient outside the ablation zone as representative of the temperature of the tissue being heated  as surrounding the target tissue with the heat provided by the ablation treatment. It is understood that the ablation zone corresponds to the zone where the tissue temperature is reaching a critical value high above the physiological value to induce death to the cells within the ablation zone while the cells in proximity as called margin are exposed to temperatures within the range below that critical temperature and that of the physiological normal temperature to preserve the survival of the tissue surrounding the ablation zone as evidence by Anand (Title, abstract, [0015] “ This allows monitoring the ablation procedure by observing the development of the ablated region” with [0074] Fig.3 distribution of temperature within 2 zones and Figs. 5-6 and [0078]). Since the heated zone of Brannan includes both the ablation zone and the surrounding tissue partially heated wherein both Brannan and Ramachandran teach the display of the three-dimensional temperature gradient     therefore the combination of Onik with Brannan and Ramachandran teaching displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the distal portion of the virtual ablation needle, and the ablation target, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method by Bharadwaj and Onik with displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the distal portion of the virtual ablation needle, and the ablation target, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters, since one of ordinary skill in the art would recognize that overlapping the temperature gradient on a 3D representation of a tissue exposed to ablation treatment including the ablation zone and the surrounding heated region was known in the art as taught by Brannan, since the choice of the representing the temperature gradient within the ablation zone or outside the ablation zone is an arbitrary design consideration as taught by Ramachandran and since providing the same temperature information as overlapped over the 3D representation of the surgical bed therefore including the surrounding the ablation zone space was also known in the art as taught by Ramachandran and since the representation of the tip of the ablation needle within the target zone which is itself within the ablation zone was also known in the art as taught by Onik. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brannan, Ramachandran and Bharadwaj teach imaging and providing thermal information overlaid on the physiological 3D representation of the surgical field. The motivation would have been to ideally provide sufficient thermal information to the clinician to improve accuracy and yield of the medical procedure, as suggested by Ramachandran ([0045] “The transition point and/or the temperature gradient may be displayed for a clinician to improve accuracy, yield, etc. of a procedure”).
Regarding claim 14, Bharadwaj teaches a planning system and method for surgical treatment including surgical ablation (Title, abstract and [0006], [0063]) with the use of a needle ([0081] “representation of needle 283”) with visualization of the planning (abstract and Figs.4-13) therefore an ablation visualization system, comprising: a display (Fig. 1 display 102); a processor (Fig. 1 processor 106); and a display (Fig.1 display 110, Fig.2 display 206) and a memory having stored thereon instructions, which, when executed by the processor, ,  cause the processor to (Fig. 1 memory 104, [0062] “storing data and/or software that is executable by processor 106 and which controls the operation of the computing device 100”) all the functional steps claimed in the method of claim 1. Since Bharadwaj, Onik, Brannan, Ramachandran and Anand teach all the limitations of claim 1, therefore Bharadwaj, Onik, Brannan, Ramachandran and Anand disclose claim 14.
Regarding the dependent claims  2-4, 6-13, 15-16, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Bharadwaj, Onik, Brannan, Ramachandran and Anand.
Regarding claim 2, Bharadwaj teaches receiving further user input of movement of the ablation needle in the at least one anatomical feature of the patient; determining a new position and orientation of the ablation needle based on the further user input; and displaying the image of the virtual ablation needle in the three-dimensional image data according to the determined new position and orientation ([0030] insertion depth adjustable by the clinician with [0036] “to adjust an orientation and a position of the representation of the instrument in response to a received user input” wherein [0090] and Fig.6C “a depth marker 285 positioned on the needle 283 is slidable by a clinician relative to the needle 283 to set a depth measurement of the needle 283 relative to a displayed tissue wall 287. The needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271 to provide the clinician with an indication of the needle position relative to anatomical structures within the 3D volume 271 near the target 232).
Regarding claim 3, Bharadwaj teaches receiving user input of other different parameters of operating the ablation needle; and displaying a three-dimensional representation of the ablation zone generated as a result of operating the ablation needle according to the other different parameters ([0090] and Fig. 7 the clinician providing input for “Manipulation or adjustment of the orientation and/or position of the needle 283 or treatment zone marker 270 in any of the axial slice 262, coronal slice 264, or sagittal slice 266, may also manipulate or adjust the orientation and/or position of 3D representation of the needle 283 or 3D representation of the treatment zone marker 270 presented in the volumetric view 267” for adjustment so that the needle “does not contact ribs or other anatomical features which are undesirable for an entry route”) with Brannan as discussed above for claim 1 and 14, teaching the 3D representation of the active zone within the surgical field (Fig.3 and [[0042]).
Regarding claim 4, Bharadwaj teaches the system providing “initial settings” ([0059]) for the size and location of the “treatment zone” ([0059]) which is adjusted by the clinician for the system with a received user input ([0008]) including the determination of the duration ([0082] and [0096] with the size of the treatment zone) and displaying the time/duration of treatment ([0096] and Fig. 8 within 316 Time 3:00) therefore teaching receiving user input adjusting a size of representation of the ablation zone; calculating ablation time based on the adjusted size of the representation of the ablation zone; and displaying the calculated ablation time.
Regarding claim 6, Bharadwaj teaches the parameters of operating the ablation needle include power level and ablation needle type ([0013] and [0082] and Fig. 6C clinician may additionally adjust and select other parameters for the operation of the ablation needle such as needle type and delivery power and duration time...).
Regarding claim 7, Bharadwaj teaches further comprising displaying a three-dimensional representation of at least one of a temperature profile, a potential histological zones, a plurality of temperatures, confidence intervals, a heated zone, or probability of cell death with respect to the position of the ablation needle ([0015] and [0081] Fig. 6C with treatment/ablation zone marker, wherein [0013]-[0014] “adjusting the at least one treatment parameter value automatically adjusts at least one other treatment parameter value” wherein “the at least one treatment parameter value is selected from the group consisting of a power setting, a duration setting, an instrument type, and a size of the treatment zone”, as being interpreted as adjusting the power delivery will lead to the adjustment of the treatment/heated zone as commonly known in the art).
Regarding claim 8, Bharadwaj teaches wherein displaying the three-dimensional image includes displaying a multi-plane view including a coronal view, a sagittal view and an axial view, of the three-dimensional image data ([0090] and Figs. 6B, 6C and 7 the clinician providing input for “Manipulation or adjustment of the orientation and/or position of the needle 283 or treatment zone marker 270 in any of the axial slice 262, coronal slice 264, or sagittal slice 266, may also manipulate or adjust the orientation and/or position of 3D representation of the needle 283 or 3D representation of the treatment zone marker 270 presented in the volumetric view 267” for adjustment so that the needle “does not contact ribs or other anatomical features which are undesirable for an entry route”).
Regarding claim 9, Bharadwaj teaches displaying user-selectable icons for selecting a skin view, a muscle view, or a bone view of at least a portion of the patient ([0093] and Figs. 8-10 using user interface/input for viewing different layers of the patient anatomy “representations of the patient's skin, muscle, blood vessels, bones” wherein “The clinician may also activate a user input to peel back, remove, or adjust the opacity and translucence of each layer of the 3D model to provide the clinician with a visual representation of the planned entry route to the treatment zone” using a “button bar 317”).
Regarding claim 10, Bharadwaj teaches displaying a single-slice view including a coronal view, a sagittal view, or an axial view; and displaying user-selectable icons for selecting between the coronal view, the sagittal view, or the axial view ([0073] “As shown in FIGS. 4B and 4C, the clinician may freely switch the slice 234 shown in the main view 236 between the axial, coronal, and sagittal directions at any time by activating a change views button 237”).
Regarding claim 11, Bharadwaj teaches simultaneously displaying a coronal view, a sagittal view and an axial view of the three-dimensional image data; displaying a cross-section line on at least one of the coronal view, the sagittal view, or the axial view; and displaying a slice corresponding to the position of the cross-section line (Figs. 4A, 4B and 4C and 12, 13 and [0074] with the one different view within the insert view with the user-moveable cross-section line or cursor line 242 for locating the main view section within the main image view, wherein each of the line of the cursor represent the perpendicular plane as cross-section represented in the other panels).
Regarding claim 12, Bharadwaj teaches the three-dimensional image data is computed tomography image data, magnetic resonance image data, or ultrasound image data ([0005]-[0006] and [0008] CT and also MRI and ultrasound as known in the art).
Regarding claim 13, Bharadwaj teaches displaying a snapshot button; receiving user selection of the snapshot button; and recording an image including an image of the anatomy, the target, the representation of the ablation zone, and text indicating a power level and an ablation time (Fig. 3B and [0070] capture screen option 228 for capturing image of the screen to memory for saving the current image in memory; with Bharadwaj teaching also saving target dimensions and details and Fig. 6C with a snapshot button top right screen for taking image of the screen in memory and Fig. 8 capture screen button for capture of the screen with placing image of the anatomy, target and text indicating the power and duration/ablation time).
Regarding claim 15, Bharadwaj teaches prompt for further user input of movement of the ablation needle in the at least one anatomical feature of the patient; receive further user input of movement of the ablation needle in the at least one anatomical feature of the patient; determining a new position and orientation of the ablation needle based on the further user input; and displaying the image of the virtual ablation needle in the three-dimensional image data according to the determined further position and orientation ([0008] user interface for clinician to adjust the position of the needle with [0030] insertion depth adjustable by the clinician with [0036] “to adjust an orientation and a position of the representation of the instrument in response to a received user input” wherein [0090] and Fig.6C “a depth marker 285 positioned on the needle 283 is slidable by a clinician relative to the needle 283 to set a depth measurement of the needle 283 relative to a displayed tissue wall 287. The needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271 to provide the clinician with an indication of the needle position relative to anatomical structures within the 3D volume 271 near the target 232).
Regarding claim 16, as discussed in claim 1 and 14, Bharadwaj teaches the display of the ablation needle within the 3D representation of the target and treated zone (Fig. 6C fourth quadrant 267 and [0081] needle 283) with Brannan teaching also the display of the representation of the ablation probe within the active zone (Fig.3 probe 132 and active zone HZ as described in [0042]) therefore both teaching displaying the three-dimensional image data includes displaying a three-dimensional view of the ablation needle and the ablation zone as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK M MEHL/            Examiner, Art Unit 3793 

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793